Citation Nr: 1140776	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left arm disability, to include scars of the left arm and residuals of an infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active duty from December 1955 to October 1957.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript of this hearing has been associated with the claims file.

This matter was remanded by the Board in May 2011 for further evidentiary development.  


FINDING OF FACT

A scar of the left upper extremity is the result of a left upper arm surgical procedure conducted during active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, a left upper arm scar is the result of a disease or an injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  These statements must be viewed in conjunction with all the evidence of record including the medical evidence.

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that he has a left upper arm scar for which service connection should be granted.  He specifically asserts that treatment was necessary during his military duty due to his developing an infection after getting a tattoo on the left upper arm and that he continues to experience residual pain and neuropathy in the area of the scar today.  

The Veteran's service treatment records indicate that he reported to sick call on August 6, 1956, requesting removal of a tattoo.  An entry on August 9th reflects that a tattoo was removed by a doctor.  Another notation, dated two days later on August 11, 1956, stated, "Tattoo removal l[ef]t upper arm."  The treatment was noted to be "dry sterile dressing."  His arm was redressed on August 13, August 15, August 16, and August 17, 1956.  Also on August 17, 1956, 24 sutures were removed.  Sutures were also removed on August 20, 1956.  There is no indication within the Veteran's service treatment records of an infection of the left arm, nor is there any indication for the remainder of the period of active service of any other complication related to the Veteran's tattoo or the procedure described as a "tattoo removal" on the Sick Call Treatment Record in August 1956.  Upon service separation, a vaccination scar is noted on the left upper arm; no other scar or tattoo was noted on the left arm at service separation.  See October 1957 Report of Medical Examination.

A record from the Texas Department of Corrections, dated in November 1971 and received with the Veteran's service personnel records, reflects in pertinent part under a section for "Scars & Marks" as follows:  "Large cut scar, tat[too] outs[i]d[e] l[e]ft up[pe]r arm." 

The Veteran testified at a March 2011 Board hearing that he recalled going to sick call in the service after having gotten a tattoo on the left upper arm because a liquid was oozing out of the tattoo, and he thought it had gotten infected, and so he wanted the doctors to look at it.  He testified that he did not go to sick call with the intention of having the tattoo removed nor was it removed.  Rather, at the hearing, the Veteran and his son testified, and the Veteran rolled up his sleeve to show, that the tattoo is still present on the Veteran's upper left arm with the scar running up through it.  The Board notes that this is consistent with the description of the left arm scar and tattoo noted in the November 1971 Department of Corrections record.

The Veteran contended at the hearing that the scar is a large scar on his left upper arm, measuring approximately eight to nine inches long and one inch wide at its widest point.  He also asserted that he suffered from pain and weakness of the left arm related to his in-service treatment.  

In May 2011, the Board remanded this claim so that the Veteran could be afforded a VA examination.  The examiner was to determine the nature and etiology of any current left arm disability, to include scarring.  The examiner was also asked to opine, as to each left arm disability noted, whether any such disability was at least as likely as not causally or etiologically related to his active service.  

The Veteran underwent a VA scars examination in July 2011.  Under the "History" section of the examination report, the examiner appeared to take the history of tattoo "removal" as the purpose of the surgery in service as shown by the service treatment records.  It is not clear from the report whether the Veteran reported to the examiner his own history of having a surgical procedure in August 1956 to treat an infection of a tattoo on his left upper arm, although the examiner commented that review of the Veteran's service treatment records revealed no sign of infection or antibiotic use prior to the Veteran's service discharge.  The examiner also observed that there was no indication of in-service skin breakdown or complaints of pain.  Physical examination showed that the maximum width of the scar was two centimeters (cm.) in width and that the maximum length was sixteen cm.  The scar was not painful, and no sign of breakdown was evident.  The scar did, however, show signs of inflammation, edema, and keloid formation.  After examining the Veteran and commenting that no records on file indicated a "left arm condition," the VA examiner did render an opinion that the Veteran's current left upper arm scar was "a[t] least as likely as not (50/50 probability) caused by or a result of surgical removal of a tattoo during military service."  As rationale for the opinion, the examiner added that the Veteran's service treatment records indicated a surgical procedure to the left upper arm with stitches in August 1956.  She added that while there was no mention of infection or antibiotic administration, there is documentation of dressing change and suture removal.  The examiner further opined that there was no documentation during the Veteran's military service of joint involvement relating to the left upper arm and no post-discharge treatment for a left arm condition.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection may be granted for the Veteran's current left upper extremity scar.  Although the service treatment records show that the Veteran reported to sick call "requesting tattoo removal," the Veteran's testimony that he did not report to sick call for tattoo removal but rather that he reported there because his recently acquired tattoo was oozing a liquid and he was fearful of infection is competent lay evidence regarding the event in service and must be weighed against the service treatment records.  See Buchanan, 451 F.3d at 1336.  Usually written treatment records made at the time of a medical procedure are more persuasive evidence than a Veteran's memory of events many years later.  However, in this case, the Veteran's testimony is credible because it is consistent with the documentary evidence about the scar and tattoo of the left upper arm shown in the November 1971 Department of Corrections report, and it is consistent with the tattoo of the left upper arm with a scar shown at the hearing before the Board.  

Although mindful that only a vaccination scar was noted on the Veteran's left upper arm on the October 1957 service separation examination, the Board notes that the surgical procedure described in the service treatment records, whether for removal or infection, involved numerous dressing and bandage changes and 24 sutures, and therefore the Board concludes that the examiner must have omitted from the report a notation of the surgical scar on the left arm at the time of the separation examination.  Similarly, the Board is not dissuaded from finding the Veteran's testimony credible even though the July 2011 VA examiner appeared to accept the service treatment records documentation of a surgery for the purpose of tattoo removal as more persuasive than the Veteran's history of a surgery for the purpose of treating an infection.  With regard to the latter, the VA examiner showed no awareness of the description of the large scar and tattoo of the left upper arm in the November 1971 Department of Corrections records.  In addition, regardless of the purpose of the surgical procedure in service, the July 2011 VA examiner did attribute the current scar of the left upper arm to that surgical procedure.  There is no conflicting opinion of record concerning the etiology of the current scar.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely that the surgical procedure and treatment done in service were for an infection of the tattoo, given the Veteran's credible testimony, rather than for the removal of the tattoo as noted in the service treatment records.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Having resolved reasonable doubt about this material fact, the Board concludes the current scar of the left arm is the residual of treatment for a disease (infection) incurred in active service and not the residual of an elective surgical procedure.  The Board notes that the July 2011 VA examiner found no disabling effects regarding the left arm on examination other than the scar.  Hence, service connection for the scar of the left upper arm is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a left upper arm scar is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


